Case: 21-30555     Document: 00516273011          Page: 1    Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   April 8, 2022
                                   No. 21-30555
                                                                 Lyle W. Cayce
                                                                      Clerk

   Annie J. Daniel,

                                                            Plaintiff—Appellant,

                                       versus

   Board of Supervisors for Louisiana State University
   Agricultural and Mechanical College,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:21-CV-81


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Per Curiam:*
          Dr. Annie J. Daniel filed this employment discrimination lawsuit in
   Louisiana state court against the Board of Supervisors of Louisiana State
   University and Agricultural and Mechanical College (“LSU”). Dr. Daniel,
   who is African American, alleges that she experienced unlawful racism while


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30555     Document: 00516273011           Page: 2   Date Filed: 04/08/2022




                                    No. 21-30555


   working at LSU’s School of Veterinary Medicine (“LSU SVM”). Allegedly,
   Dr. Daniel’s superiors violated federal and Louisiana laws by subjecting her
   to racial discrimination, a hostile work environment, and retaliation. LSU
   removed the case to federal court and moved for summary judgment, which
   the district court granted. Dr. Daniel timely appealed.
          For the reasons that follow, we AFFIRM the district court.
                    I. Facts & Procedural History
          On January 1, 2014, Dr. Daniel started working for LSU SVM as a
   clinical track Associate Professor of Veterinary Medical Education and the
   Director of Veterinary Instructional Design. She was responsible for
   collecting data to ensure that LSU SVM’s curriculum was effective and for
   working with the faculty to develop sound pedagogical methods. Previously,
   Dr. Daniel had occupied similar roles at Des Moines University and Tulane
   University School of Medicine. Dr. Daniel has a Ph.D. in Education, but she
   is not trained in veterinary science and had never worked at a veterinary
   school before her appointment at LSU SVM.
          Dr. Daniel’s supervisor at LSU SVM was Dr. Joseph Taboada, a white
   man who was then the Associate Dean for Student and Academic Affairs.
   Dr. Taboada was Dr. Daniel’s first point of contact at LSU SVM. He called
   Dr. Daniel once she applied and invited her to campus for a visit. Dr. Daniel
   went through a series of interviews on campus, including with Dr. Taboada.
   She also presented to the faculty on diversity and inclusion. After her campus
   visit, Dr. Taboada orally extended her an employment offer, which was later
   formalized in writing.
          Dr. Daniel alleges that she faced racial discrimination at LSU SVM,
   mostly at the hands of Dr. Taboada. First, she says that within a week of
   starting her job, Dr. Taboada admitted that he “didn’t know [she was] Black
   because [she] didn’t sound Black on the phone.” Dr. Daniel “just kind of




                                         2
Case: 21-30555        Document: 00516273011          Page: 3   Date Filed: 04/08/2022




                                      No. 21-30555


   ignored” this comment but mentally noted that Dr. Taboada “wanted a
   [w]hite woman” and “did not want a Black woman to work with him.”
             Next, Dr. Daniel alleges that Dr. Taboada made disparaging remarks
   about African Americans in her presence. Dr. Taboada generally made these
   comments during conversations with Dr. Daniel about the lack of racial
   diversity at LSU SVM. The two frequently discussed African American
   students and diversity at LSU SVM because they both believed that
   diversifying the profession was important. Within a few months of Dr. Daniel
   starting her job, Dr. Taboada told her that African Americans “don’t do
   well” at LSU SVM after she asked why so few had matriculated into the
   program. He added that “Black [parents] don’t expect their kids to go to
   college . . . [b]ecause they don’t go to college themselves.” Dr. Daniel
   responded by explaining that although her parents did not attend college,
   they pushed her to pursue higher education.
             Dr. Daniel compiled a list of similar remarks that Dr. Taboada
   allegedly made throughout 2014 and 2015. Those remarks included that
   (1) gifted Black students typically applied to medical school, not veterinary
   school; (2) most “Black students just cannot keep up with the pace and
   content” of veterinary school; (3) students from Southern University, the
   local historically black university, were “not academically strong enough” to
   attend LSU SVM because Southern University’s animal science program
   was “weak”; and (4) LSU SVM did not want to “burden” Black students
   “down with student loans.” Dr. Daniel considered these and other remarks
   racist.
             Additionally, Dr. Daniel asserts that LSU effectively demoted her by
   relegating her to clerical work and by taking away her core duties. Allegedly,
   Dr. Taboada forced her to perform “clerical duties, inputting data, and
   providing advice—all because she is [B]lack and Dr. Taboada did not want to




                                           3
Case: 21-30555         Document: 00516273011       Page: 4   Date Filed: 04/08/2022




                                    No. 21-30555


   take directives from a [B]lack woman.” During a 2017 meeting, Dr. Taboada
   suggested that Dr. Daniel could “copy and paste” faculty lecture schedules
   into a single document for the Courses and Curriculum Committee to review.
   Dr. Daniel perceived this as a statement that clerical work was best suited for
   “the only Black woman in the room.” Dr. Daniel also alleges that, in 2018,
   her duties were reassigned to a white woman, Dr. Heidi Banse, despite
   Dr. Banse having no training in curriculum design. According to Dr. Daniel,
   LSU “took the Instructional Design” component of her position and gave it
   to Dr. Banse. Dr. Daniel further testified that Dr. Banse and Dr. Taboada
   instituted a “Teaching Academy” for the faculty despite knowing that she
   was developing a similar program.
          Dr. Daniel also alleges that LSU excluded her from training
   opportunities, declined her requests for staff support, and moved her office
   into a “closet.” On one occasion, Dr. Taboada “sent a group of people to
   learn about clinical skills” but excluded Dr. Daniel. The individuals sent to
   that event were all faculty veterinarians. Sometime during her tenure at
   LSU SVM, Dr. Daniel requested to move to an office outside of student
   affairs because she could not concentrate there. Dr. Daniel then moved to
   another office that she says was too small. Throughout her time at
   LSU SVM, Dr. Daniel requested additional staff support, but administrators
   denied her requests because the school allegedly lacked the resources to hire
   additional staff.
          Dr. Daniel reported her experiences to administrators several times
   throughout her tenure at LSU SVM. In May 2017, she discussed her
   concerns about her relationship with Dr. Taboada and his alleged racist
   remarks with an LSU Human Resources official, Gaston Reinoso. In
   response, Reinoso asked Dr. Taboada about Dr. Daniel’s allegations and told
   him that, to the extent that he was making racist remarks, he “needed to stop
   immediately.” Reinoso also advised Dr. Taboada and Dr. Joel Baines, the



                                         4
Case: 21-30555      Document: 00516273011          Page: 5   Date Filed: 04/08/2022




                                    No. 21-30555


   Dean of LSU SVM, that they could not retaliate against Dr. Daniel for her
   allegations. In February 2018, Dr. Daniel reported her concerns about the
   harassment and discrimination she experienced to the Senior Vice Provost at
   LSU. On June 4, 2018, Dr. Daniel complained to Reinoso that Dr. Banse and
   Dr. Taboada were taking over the Teaching Academy. On February 29, 2019,
   Dr. Daniel communicated to Dr. Baines her anxiety about working with
   Dr. Taboada. On April 12, 2019, Dr. Daniel filed an EEOC charge alleging
   discrimination, harassment, and retaliation.
          LSU allegedly retaliated against Dr. Daniel for repeatedly reporting
   what she considered racial discrimination. The retaliatory actions that she
   identifies include the alleged transfer of her job duties to Dr. Banse, further
   alleged racist remarks, and two negative performance evaluations. As to the
   remarks, in August 2019, Dr. Baines allegedly told Dr. Daniel that African
   American students needed to “prove themselves” to win admission to LSU
   SVM. She also says that Dr. Taboada made racist remarks throughout 2019
   and 2020, including that African Americans are “advised to go to medical
   school as opposed to veterinary school.”
          Regarding the evaluations, in 2018, the LSU SVM faculty voted
   seven-to-one against reappointing Dr. Daniel, apparently because the faculty
   “d[id] not understand her role.” Even so, Dr. Daniel was reappointed and
   received a rating of “satisfactory” for the year in June 2019. Dr. Daniel
   considers that evaluation discriminatory, however, because she believes it
   falsely describes her as “inflexible,” which was “almost like” calling her an
   “angry Black woman.” On June 4, 2020, Dr. Daniel received a performance
   rating of “needs improvement” from Dr. Baines for both 2019 and 2020.
   Dr. Daniel disagreed with that assessment.
          In January 2020, Dr. Daniel sued LSU in Louisiana court alleging
   violations of federal and Louisiana civil rights laws. She brought




                                          5
Case: 21-30555      Document: 00516273011          Page: 6   Date Filed: 04/08/2022




                                    No. 21-30555


   discrimination, harassment, and retaliation claims under Titles VI and VII of
   the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d, et seq., and 2000e, et seq.,
   respectively. She also brought claims for violations of Louisiana’s anti-
   discrimination statute, La. R.S. § 23:301, et seq., and a reprisal claim under
   Louisiana’s whistleblower statute, Id. § 23:967. LSU removed the case to
   federal court. After discovery closed, LSU moved for summary judgment.
   The district court granted LSU’s motion and entered final judgment.
   Dr. Daniel timely appealed.
                          II. Standard of Review
          This court reviews orders granting summary judgment de novo,
   applying the same standard as the district court. Moss v. BMC Software, Inc.,
   610 F.3d 917, 922 (5th Cir. 2010). Summary judgment is appropriate only
   when “the movant shows that there is no genuine dispute as to any material
   fact and the movant is entitled to judgment as a matter of law.” Fed. R.
   Civ. P. 56(a). “A party cannot defeat summary judgment with conclusory
   allegations, unsubstantiated assertions, or only a scintilla of evidence.”
   Lamb v. Ashford Place Apartments L.L.C., 914 F.3d 940, 946 (5th Cir. 2019)
   (quotation omitted). The court must “view[] all facts and evidence in the
   light most favorable to the non-moving party.” Moss, 610 F.3d at 922.
                                 III. Discussion
          On appeal, Dr. Daniel argues that the district court erroneously
   (1) failed to consider the totality of the circumstances when evaluating her
   hostile work environment claims; (2) held that she proved neither direct
   evidence of discrimination nor an adverse employment action for purposes
   of her discrimination claims; (3) applied the wrong standard to her retaliation




                                         6
Case: 21-30555         Document: 00516273011                Page: 7        Date Filed: 04/08/2022




                                            No. 21-30555


   claim; and (4) dismissed her reprisal claim under Louisiana’s whistleblower
   statute. We address each argument in turn.1
           A. Hostile Work Environment
           To establish a hostile work environment claim under Title VII, the
   plaintiff must show that she (1) belongs to “a protected class”; (2) faced
   “unwelcome harassment”; (3) the harassment was “based on [her] status as
   a member of a protected class”; (4) the harassment was “sufficiently severe
   or pervasive to alter the conditions of [her] employment and create an
   abusive working environment”; and (5) “the employer knew or should have
   known of the harassment in question and failed to take prompt remedial
   action.” Abbt v. City of Houston, No. 21-20085, 28 F.4th 601, 2022 WL
   764999, at *4 (5th Cir. Mar. 11, 2022) (quoting Hernandez v. Yellow Transp.,
   Inc., 670 F.3d 644, 651 (5th Cir. 2012)). When assessing whether conduct
   satisfies the fourth element, this court considers “the frequency of the
   discriminatory conduct; its severity; whether it is physically threatening or
   humiliating, or a mere offensive utterance; and whether it unreasonably
   interferes with an employee’s work performance.” Hernandez, 670 F.3d at
   651 (quotation omitted). Moreover, “the work environment must be ‘both
   objectively and subjectively offensive.’” Id. (quoting Faragher v. City of Boca
   Raton, 524 U.S. 775, 787 (1998)).
           Dr. Daniel asserts that the district court erroneously held that she
   failed to prove severe or pervasive harassment. We disagree. As an initial


           1
             “Louisiana’s anti-discrimination statute . . . is ‘substantively similar’ to Title VII,
   and Louisiana courts routinely look to the federal jurisprudence for guidance.” McCoy v.
   City of Shreveport, 492 F.3d 551, 556 n.4 (5th Cir. 2007) (quoting Trahan v. Rally’s
   Hamburgers, Inc., 696 So. 2d 637, 641 (La. App. 1st Cir. 1997)). Thus, “the outcome of
   [Dr. Daniel’s] statutory discrimination and retaliation claims will be the same under the
   federal and state statutes,” and “[w]e therefore analyze the issues only under the applicable
   federal precedents.” Id.




                                                  7
Case: 21-30555        Document: 00516273011              Page: 8      Date Filed: 04/08/2022




                                         No. 21-30555


   matter, the record contains only one allegedly racist comment that an LSU
   SVM employee made about Dr. Daniel. In January 2014, Dr. Taboada
   allegedly told Dr. Daniel that he did not realize that she was Black until her
   campus visit because she did not “sound Black on the phone.” Dr. Daniel
   “ignored” that comment, and there is no evidence that Dr. Taboada or
   anyone else at LSU SVM made similar statements later. The other
   statements in the record, though made in Dr. Daniel’s presence, were
   purported explanations for the lack of diversity at LSU SVM. Those
   statements thus focused on Black applicants to the school, not Dr. Daniel.
   Moreover, according to Dr. Daniel, these scattered statements were made
   over six years. This is not enough to prove a hostile work environment claim
   under this court’s precedents.2
           At bottom, Dr. Daniel failed to demonstrate harassment that was
   “sufficiently severe or pervasive to alter the conditions of [her] employment
   and create an abusive working environment.” Abbt, 28 F.4th at ---, 2022 WL
   764999, at *4 (quoting Hernandez, 670 F.3d at 651). The statements that she
   identifies as harassment “pale in comparison, both in severity and frequency,
   to those found in the cases” that she cites in her brief. See Turner v. Baylor




           2
            See, e.g., Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343, 348 (5th Cir.
   2007) (rejecting harassment claim where the plaintiff’s supervisor commented about
   “ghetto children,” asserted that African Americans attended “evening classes because
   they could not qualify for regular [college] admission,” and commented on the plaintiff’s
   “shopping habits, car, and son’s hobby”).




                                               8
Case: 21-30555        Document: 00516273011              Page: 9       Date Filed: 04/08/2022




                                          No. 21-30555


   Richardson Med. Ctr., 476 F.3d 337, 348 (5th Cir. 2007). We thus conclude
   that the district court properly granted summary judgment on this claim. 3
           B. Racial Discrimination
           Next, we assess whether the district court properly granted summary
   judgment on Dr. Daniel’s racial discrimination claim under Title VII. A
   plaintiff “may prove a claim of intentional discrimination . . . either by direct
   or circumstantial evidence.” McCoy v. City of Shreveport, 492 F.3d 551, 556
   (5th Cir. 2007). “If the plaintiff presents only circumstantial evidence, then
   she must prove discrimination inferentially using ‘[t]he three-step McDonnell
   Douglas-Burdine minuet.’” Etienne v. Spanish Lake Truck & Casino Plaza,
   L.L.C., 778 F.3d 473, 475 (5th Cir. 2015) (citation omitted). But if the plaintiff
   presents direct evidence, “the burden of proof shifts to the employer to
   establish by a preponderance of the evidence that the same decision would
   have been made regardless of the forbidden factor.” Id. (quoting Brown v. E.
   Miss. Elec. Power Ass’n, 989 F.2d 858, 861 (5th Cir. 1993)).
           “Because direct evidence is rare, a plaintiff ordinarily uses
   circumstantial evidence to meet the test set out in McDonnell Douglas.” Portis
   v. First Nat’l Bank of New Albany, 34 F.3d 325, 328 (5th Cir. 1994). “Under
   that framework, the plaintiff must first establish a prima facie case of
   discrimination,” which requires her to show that she “(1) is a member of a
   protected group; (2) was qualified for the position at issue; (3) was
   discharged or suffered some adverse employment action by the employer;



           3
              Dr. Daniel also asserts that the district court erroneously concluded that she
   experienced racial harassment exclusively from 2014 to 2016 and that her claim was time-
   barred to the extent it concerned that period. But we need not consider these issues because
   Dr. Daniel’s hostile work environment claim fails for other reasons. See Campos v. Steves &
   Sons, Inc., 10 F.4th 515, 520 (5th Cir. 2021) (“We may affirm a summary judgment on any
   ground supported by the record . . . .”).




                                                9
Case: 21-30555     Document: 00516273011            Page: 10   Date Filed: 04/08/2022




                                     No. 21-30555


   and (4) was . . . treated less favorably than other similarly situated employees
   outside the protected group.” McCoy, 492 F.3d at 556. If the plaintiff
   establishes a prima facie case, the burden “shifts to the employer to articulate
   a legitimate, nondiscriminatory or nonretaliatory reason for its employment
   action.” Id. at 557. If the employer meets that burden, then the plaintiff
   “bears the ultimate burden of proving that the employer’s proffered reason”
   is “pretext” for unlawful discrimination. Id.
          i. Direct or Circumstantial Evidence
          Dr. Daniel maintains on appeal that she submitted direct evidence of
   racial discrimination. “Direct evidence is evidence which, if believed, proves
   the fact [of intentional discrimination] without inference or presumption.”
   Portis, 34 F.3d at 328–29 (quoting Brown, 989 F.2d at 861). When
   determining whether comments made at work constitute direct evidence,
   this court looks to whether the alleged comments are “(1) related to the
   plaintiff’s protected characteristic; (2) proximate in time to the challenged
   employment decision; (3) made by an individual with authority over the
   challenged employment decision; and (4) related to the challenged
   employment decision.” Etienne, 778 F.3d at 476.
          The district court concluded that Dr. Daniel did not offer direct
   evidence of discrimination and that the McDonnell-Douglas framework
   therefore applied to her claims. It observed that Dr. Daniel relied on
   argumentation without evidentiary support, overstated the import of record
   evidence, and failed to demonstrate that any allegedly racist remarks “were
   related, either substantively or temporally, to the challenged employment
   decisions in this case.”
          We agree with the district court. Again, the only allegedly racist
   remark that was directed at Dr. Daniel was Dr. Taboada’s comment that she
   did not “sound Black on the phone.” But that does not “prove, without




                                          10
Case: 21-30555       Document: 00516273011         Page: 11   Date Filed: 04/08/2022




                                    No. 21-30555


   inference or presumption, that race was a basis in employment decisions” at
   LSU SVM, which is “our ultimate focus” at this juncture. Id. (quotation and
   alteration omitted). That is particularly so considering that Dr. Daniel’s
   telephone interview preceded a campus visit that later resulted in Dr. Daniel
   receiving an employment offer. Moreover, Dr. Daniel does not identify any
   record evidence showing that this remark, which occurred in January 2014,
   was connected to the discriminatory employment decisions that allegedly
   occurred years later. Indeed, the earliest employment decision that
   Dr. Daniel challenges—her alleged relegation to performing clerical duties—
   occurred in 2017. Thus, this remark was not “proximate in time to [any]
   challenged employment decision.” Id. For the same reasons, even assuming
   that the various statements about the lack of diversity at LSU SVM
   concerned Dr. Daniel’s race, they are not direct evidence of racial
   discrimination.
          ii. Adverse Employment Action
          Lacking direct evidence of discrimination, this court applies the
   modified McDonnel Douglas burden shifting framework. The first step is to
   assess whether the plaintiff “establish[ed] a prima facie case of
   discrimination.” McCoy, 492 F.3d at 556. Among the elements that the
   plaintiff must show to prove a prima facie case is that she “suffered some
   adverse employment action by the employer.” Id. The district court held that
   Dr. Daniel did not suffer an adverse employment action. On appeal,
   Dr. Daniel argues that the district court erred.
          For purposes of Title VII discrimination claims, “adverse
   employment actions consist of ‘ultimate employment decisions’ such as
   hiring, firing, demoting, promoting, granting leave, and compensating.”
   Thompson v. City of Waco, 764 F.3d 500, 503 (5th Cir. 2014) (citing McCoy,
   492 F.3d at 560). Generally, “the mere ‘loss of some job responsibilities’




                                          11
Case: 21-30555     Document: 00516273011           Page: 12   Date Filed: 04/08/2022




                                    No. 21-30555


   does not constitute an adverse employment action.” Id. at 504. “In certain
   instances,” however, “a change in or loss of job responsibilities . . . may be
   so significant and material that it rises to the level of an adverse employment
   action.” Id.
          We consider first the alleged transfer of Dr. Daniel’s job duties and
   responsibility for the Teaching Academy to Dr. Banse. To start, although Dr.
   Daniel’s job duties shifted over time, those changes were not “so significant
   and material that [they] rise[] to the level of an adverse employment action.”
   Id. To be sure, Dr. Daniel lost primary responsibility for curriculum design,
   but that was because “[h]er efforts [had] drifted from” that role. And
   although Dr. Daniel alleges that Dr. Banse usurped her duties, their roles
   differed in that Dr. Daniel was a “pedagogical expert” whereas Dr. Banse
   was a “content expert.” Dr. Daniel further alleges that Dr. Taboada
   relegated her to performing “clerical work” when he asked her to copy and
   paste material during a meeting. However, being “asked at least once to
   perform administrative tasks outside her job description does not” prove an
   adverse employment action. Price v. Wheeler, 834 F. App’x 849, 856 (5th Cir.
   2020). Lastly, Dr. Banse did initiate the Teaching Academy. But Dr. Daniel
   had not started the project when Dr. Banse began working on it, and
   administrators encouraged Dr. Daniel to collaborate with Dr. Banse, which
   she declined to do. These allegations do not establish an adverse employment
   action. Indeed, the only case that Dr. Daniel relies on to show otherwise,




                                         12
Case: 21-30555        Document: 00516273011               Page: 13       Date Filed: 04/08/2022




                                           No. 21-30555


   Thompson, is inapposite because the changes there were substantially more
   significant.4
           Nor do Dr. Daniel’s other allegations prove adverse employment
   actions. First, although Dr. Daniel says that the faculty voted against
   reappointing her in 2018 and that she received a poor evaluation in 2018, the
   record confirms that she was nonetheless reappointed in 2018 and that she
   received a “satisfactory” rating that year. Only the evaluation she received
   in June 2020 for the 2019 year rated her as needing “improvement.”
   However, “a low performance evaluation alone is not an adverse
   employment action.” Johnson v. McDonald, 623 F. App’x 701, 704 (5th Cir.
   2015) (citing Douglas v. DynMcDermott Petroleum Operations Co., 144 F.3d
   364, 373 n.11 (5th Cir. 1998)). Second, Dr. Daniel complains that she was
   moved into a closet. But Dr. Daniel requested to move to a different office,
   and the record lacks any evidence showing that Dr. Daniel’s new office was
   a “closet,” even if it was smaller than she preferred. Third, the only missed
   training opportunity that Dr. Daniel cites involved an opportunity in which
   all the individuals selected for the program were veterinarians, unlike
   Dr. Daniel. Finally, Dr. Daniel complains that she was denied staff support,
   but Dr. Daniel knew when she joined LSU SVM that she would receive less
   support than she previously enjoyed. Further, it is undisputed that
   Dr. Daniel received a graduate assistant in 2018. We therefore conclude that



           4
             In Thompson, this court reversed the dismissal of a discrimination claim for failure
   to allege an adverse employment action. 764 F.3d at 502. The plaintiff, a Black man
   employed as a detective, alleged that his employer barred him from searching for or logging
   evidence, working undercover, giving statements in criminal cases, visiting crime scenes,
   or leading investigations. Id. Those allegations plausibly showed that the plaintiff “no
   longer occupie[d] the position of a detective” and instead “function[ed] as an assistant to
   other detectives.” Id. at 505. Accordingly, his position had become “objectively worse”
   such that “he was subject to the equivalent of a demotion.” Id. (quotation omitted).




                                                13
Case: 21-30555        Document: 00516273011               Page: 14       Date Filed: 04/08/2022




                                           No. 21-30555


   Dr. Daniel’s discrimination claim fails because she did not show an adverse
   employment action.
           C. Retaliation
           We now turn to Dr. Daniel’s claim that LSU retaliated against her for
   reporting racial discrimination and harassment in violation of Title VI5 and
   Title VII.6 To prove a retaliation claim, a plaintiff must establish that (1) she
   “engaged in conduct protected by Title VII”; (2) she “suffered a materially
   adverse action”; and (3) “a causal connection exists between the protected
   activity and the adverse action.” Cabral v. Brennan, 853 F.3d 763, 766–67 (5th
   Cir. 2017) (quoting Jenkins v. City of San Antonio Fire Dep’t, 784 F.3d 263,
   269 (5th Cir. 2015)).
           The parties dispute whether Dr. Daniel satisfied the second element.
   An employment decision constitutes a materially adverse action if
   “a reasonable employee would have found the challenged action materially
   adverse,” meaning that the action “well might have dissuaded a reasonable
   worker from making or supporting a charge of discrimination.” Id. at 767
   (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)).



           5
              We assume without deciding that Title VI encompasses a retaliation claim,
   see Sewell v. Monroe City Sch. Bd., 974 F.3d 577, 586 n.4 (5th Cir. 2020), and that the same
   elements are necessary to sustain such a claim under both Titles VI and VII, see Jones v.
   S. Univ., 834 F. App’x 919, 923 (5th Cir. 2020) (applying the Title VII retaliation standard
   to a Title VI claim) (citing Peters v. Jenney, 327 F.3d 307, 320 (4th Cir. 2003); Bhombal v.
   Irving Indep. Sch. Dist., 809 F. App’x 233, 238 (5th Cir. 2020) (per curiam)).
           6
              Dr. Daniel also brought a claim for reprisal under Louisiana’s whistleblower
   statute, La. R.S. § 23:967. Although Dr. Daniel argues that this statute offers broader
   protection against retaliation than does Title VII, “our precedent, and that of the Louisiana
   state courts, has consistently cited to Title VII standards in interpreting § 23:967.” Rayborn
   v. Bossier Par. Sch. Bd., 881 F.3d 409, 415 (5th Cir. 2018). Accordingly, this court has
   applied “the standards and requirements of Title VII when analyzing . . . retaliation claims
   under § 23:967.” Id. We do so again here.




                                                14
Case: 21-30555     Document: 00516273011             Page: 15   Date Filed: 04/08/2022




                                      No. 21-30555


   This definition is “slightly” broader than the definition that applies to an
   adverse employment action for purposes of a Title VII discrimination claim.
   Welsh v. Fort Bend Indep. Sch. Dist., 941 F.3d 818, 826 (5th Cir. 2019). Thus,
   although “Title VII’s anti-retaliation provisions do not protect employees
   from ‘petty slights, minor annoyances, and simple lack of good manners,’” a
   “retaliatory adverse employment action[] . . . need not rise to the level of [an]
   ultimate employment decision[].” Id. at 827 (quoting Burlington, 548 U.S. at
   67–68).
          To prove that she suffered materially adverse action, Dr. Daniel cites
   the same allegations that she offered to show that she suffered an adverse
   employment action for purposes of her Title VII discrimination claim. We
   concluded above that those allegations failed to establish unlawful
   discrimination. Here, “[w]e similarly hold that the definition applied to
   retaliatory adverse employment actions still does not encompass any of these
   allegations.” Id. at 828. Accordingly, the district court properly dismissed
   Dr. Daniel’s retaliation claims.
                                IV. Conclusion
          For the foregoing reasons, we AFFIRM the district court.




                                           15